Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on July 14, 2020. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
Title is objected to for failure to be sufficiently descriptive.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.



Claim Objections
Claim 2 is objected to because of the following informality: 
Claim 2 recites the limitation “the entire or substantially the entire second main surface.”  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Uesaka (U.S. Publication No. 2019/0035754; hereinafter “Uesaka”) in view of Muller et al. (U.S. Publication No. 2014/0270617; hereinafter “Muller”).
Regarding claim 1, Uesaka teaches an acoustic wave device comprising: a piezoelectric substrate (Fig. 2, 17) made of LiNbO3 (Fig. 2, 17; [0037]) or LiTaO3 (Fig. 2, 17; [0037]) and including first and second main surfaces (Fig. 2, first and second main surfaces of 17 facing each other) that face each other (Fig. 2); a functional electrode (Fig. 2, 11) provided on (Fig. 2) the first main surface (Fig. 2, first main surface of 17) of the piezoelectric substrate (Fig. 2, 17) to excite (Fig. 2) acoustic waves (Fig. 2). Uesaka does not teach a Li2CO3 layer provided on the second main surface of the piezoelectric substrate.  
Muller, however, does teach a Li2CO3 layer (Figs. 11-12, 1102; [0075]; [0080]-[0082] – “soft proton-exchanged layer”) provided on the second main surface (Figs. 11-12, second main surface of 1103) of the piezoelectric substrate (Figs. 11-12, 1103).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uesaka to include the features of Muller because it would provide a reaction that would enable the protons to diffuse more deeply into the substrate, resulting in a lower proton concentration and reduced lattice distortion.
Regarding claim 2, Uesaka as modified teaches the acoustic wave device according to Claim 1. Uesaka does not teach the Li2CO3 layer is provided on the entire or substantially the entire second main surface of the piezoelectric substrate.
Muller, however, does teach the Li2CO3 layer (Figs. 11-12, 1102; [0075]; [0080]-[0082] – “soft proton-exchanged layer”) is provided on the entire or substantially the entire second main surface (Figs. 11-12, second main surface of 1103) of the piezoelectric substrate (Figs. 11-12, 1103).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uesaka to include the features of Muller because it would provide a reaction that would enable the protons to diffuse more deeply into the substrate, resulting in a lower proton concentration and reduced lattice distortion.
Regarding claim 3, Uesaka as modified teaches the acoustic wave device according to Claim 1. Uesaka does not teach the Li2CO3 layer is provided a portion of the second main surface of the piezoelectric substrate.
Muller, however, does teach the Li2CO3 layer (Figs. 11-12, 1102; [0075]; [0080]-[0082] – “soft proton-exchanged layer”) a portion of the second main surface (Figs. 11-12, second main surface of 1103) of the piezoelectric substrate (Figs. 11-12, 1103).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uesaka to include the features of Muller because it would provide a reaction that would enable the protons to diffuse more deeply into the substrate, resulting in a lower proton concentration and reduced lattice distortion.
Regarding claim 4, Uesaka as modified teaches the acoustic wave device according to Claim 1, wherein the functional electrode (Fig. 2, 11 – electrode in the middle) is an IDT electrode (Fig. 2, 11; [0037]).  
Regarding claim 5, Uesaka as modified teaches the acoustic wave device according to Claim 1, further comprising: a frame-shaped support layer (Fig. 2, 15) provided on (Fig. 2) the first main surface (Fig. 2, first main surface of 17) of the piezoelectric substrate (Fig. 2, 17) and surrounding (Fig. 2) the IDT electrode (Fig. 2, 11; [0037]); and a cover (Fig. 2, 16) on a surface (Fig. 2) of the support layer (Fig. 2, 15) on an opposite side (Fig. 2) from a surface (Fig. 2) of the support layer (Fig. 2, 15) closest to (Fig. 2) the piezoelectric substrate (Fig. 2, 17) so as to close (Fig. 2) an opening (Fig. 2) of the support layer (Fig. 2, 15); wherein a hollow portion (Fig. 2, hollow portion between 15, 16, and 17) is defined by the first main surface (Fig. 2, first main surface of 17) of the piezoelectric substrate (Fig. 2, 17), the support layer (Fig. 2, 15), and the cover (Fig. 2, 16).  
Regarding claim 6, Uesaka as modified teaches the acoustic wave device according to Claim 5, further comprising: a wiring line electrode (Fig. 2, 132) provided on the second main surface (Fig. 2, second main surface of 17) of the piezoelectric substrate (Fig. 2, 17) and electrically connected (Fig. 2; [0036]) to the functional electrode (Fig. 2, 11 – electrode in the middle).  
Regarding claim 7, Uesaka as modified teaches the acoustic wave device according to Claim 6, wherein a through hole (Fig. 2; [0043] – “via hole”) is provided that penetrates through (Fig. 2; [0043]) the support layer (Fig. 2, 15) and the cover (Fig. 2, 16); the acoustic wave device (Fig. 2) further comprising: an under bump metal layer (Fig. 2, 21) provided inside (Fig. 2; [0043]) the through hole (Fig. 2; [0043] – “via hole”) and one end (Fig. 2, end of 21 connected to 132) of which is connected (Fig. 2) to the wiring line electrode (Fig. 2, 132); and a metal bump (Fig. 2, 20) connected to another end (Fig. 2, end of 21 connected to 20) of the under bump metal layer (Fig. 2, 21).  
Regarding claim 8, Uesaka as modified teaches the acoustic wave device according to Claim 6, further comprising: a terminal electrode (Fig. 2, 131) provided on the second main surface (Fig. 2, second main surface of 17) of the piezoelectric substrate (Fig. 2, 17); and a connection electrode (Fig. 2; [0036] – connection between 131 and 132 – “The wire electrode 132 is electrically connected to the terminal electrode 131…”) that electrically connects (Fig. 2; [0036]) the terminal electrode (Fig. 2, 131) and the wiring line electrode (Fig. 2, 132) to each other (Fig. 2; [0036]).  
Regarding claim 9, Uesaka as modified teaches the acoustic wave device according to Claim 8, wherein the connection electrode (Fig. 2; [0036] – connection between 131 and 132 – “The wire electrode 132 is electrically connected to the terminal electrode 131…”) includes a portion (Fig. 2; [0036] – portion of connection between 131 and 132 on side surface of 17)  located on a side surface (Fig. 2, side surface of 17) of the piezoelectric substrate (Fig. 2, 17) that connects (Fig. 2; [0036]) the first main surface (Fig. 2, first main surface of 17) and the second main surface (Fig. 2, second main surface of 17) of the piezoelectric substrate (Fig. 2, 17) to each other (Fig. 2).  
Regarding claim 10, Uesaka as modified teaches the acoustic wave device according to Claim 1, wherein the piezoelectric substrate (Fig. 2, 17) is made of LiNbO3 (Fig. 2, 17; [0037]).  
Regarding claim 11, Uesaka as modified teaches the acoustic wave device according to Claim 1, wherein the piezoelectric substrate (Fig. 2, 17) is made of LiTaO3 (Fig. 2, 17; [0037]).  
Regarding claim 12, Uesaka as modified teaches the acoustic wave device according to Claim 1, wherein the functional electrode (Fig. 2, 11 – electrode in the middle) includes an IDT electrode (Fig. 2, 11; [0037]) and reflectors (Fig. 2, 11 – electrodes at the ends) disposed on (Fig. 2) either side (Fig. 2) of the IDT electrode (Fig. 2, 11; [0037]) in a propagation direction (Fig. 2) of the acoustic waves (Fig. 2).  
Regarding claim 13, Uesaka as modified teaches the acoustic wave device according to Claim 5, wherein the frame-shaped support layer (Fig. 2, 15) is made of a composite resin (Fig. 2, 15; [0041]).  
Regarding claim 14, Uesaka as modified teaches the acoustic wave device according to Claim 5, wherein the cover (Fig. 2, 16) is made of alumina or a composite resin (Fig. 2, 16; [0042]).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837